Citation Nr: 1045996	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  06-30 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1. Entitlement to a rating in excess of 40 percent for gout.  

2. Entitlement to a total rating based on individual 
unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION


The Veteran had active service from March 1979 to March 1999.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Reno, Nevada, Regional Office (RO).  The appeal was 
previously before the Board in June 2009, at which time it was 
remanded for further development.  

In May 2007, the Veteran testified before the undersigned.  A 
transcript of that hearing is associated with the claims folder.  

In May 2005, the Veteran requested a higher rating for his gout 
disorder.  In an August 2010 rating decision, the RO increased 
the evaluation for the Veteran's gout from a noncompensable (zero 
percent) rating to a 40 percent rating, effective May 15, 2005.  
Because the Veteran is presumed to be seeking the maximum 
available benefit for a disability, the claim for an initial 
rating in excess a 40 percent for gout, remains a viable issue on 
appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Moreover, the Board finds that the Veteran has reasonably raised 
a claim for TDIU based on his hearing testimony and the evidence 
of record. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In 
Rice, the United States Court of Appeals for Veterans Claims 
(Court) determined that a TDIU claim, whether expressly raised by 
a Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is instead part of the claim for an 
increased rating.  Thus, when entitlement to a TDIU is raised 
during the appeal of a rating for a disability, it is part of the 
claim for benefits for the underlying disability. Id at 454.  
Therefore, the issues on appeal are as listed on the title page.

The issue of clear and unmistakable error as to the 
initial rating assignment for service-connected gout has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See August 31, 
2010 Letter From Veteran, Para. 1.  Therefore, the Board 
does not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As an initial matter, in an August 2010 statement, the Veteran 
indicated that he recently had applied for Supplemental Security 
Income (SSI) from the Social Security Administration (SSA) on 
account of his service-connected disabilities, to include gout.  
These records concerning his possible entitlement to SSA benefits 
should be obtained before deciding this appeal because they are 
potentially also relevant to his VA claims for increased ratings 
and entitlement to TDIU. 38 C.F.R. § 3.159(c)(2). See also Lind 
v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Clarkson v. Brown, 4 Vet. App. 565, 567-
68 (1993); and Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  

With respect to the Veteran's claim for TDIU, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for 
Veterans Claims (Court) held that a claim for a total rating 
based on unemployability due to service- connected disability 
either expressly raised by the Veteran or reasonably raised by 
the record involves an attempt to obtain an appropriate rating 
for a disability and is part of the claim for an increased 
rating.  The record indicates that the Veteran has not been 
employed since 2008 and is currently receiving Long Term 
Disability benefits on account of his foot problems (to include 
problems associated with his service-connected gout).  More 
recently, the Veteran's podiatrist, Dr. Ford, indicated that the 
advised that he should not be working due to increased 
inflammation and possible damage to his feet.  See Treatment 
Note, Dr. Ford, D.P.M., February 2010.  In light of the 
foregoing, further development is warranted to ascertain whether 
the Veteran's symptoms attributable to the service-connected 
disorder more nearly approximate the criteria for a total rating 
based on unemployability.

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent her from performing 
work that would produce sufficient income to be other than 
marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the Veteran's service- connected disability has on the 
ability to work. Friscia, at 297, citing 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Thus, the Board finds that the Veteran 
requires a current VA examination to ascertain whether 
unemployability due to service-connected disability is 
demonstrated.

With respect to the increased rating claim, the Veteran's gout is 
currently rated as 40 percent disabling under Diagnostic Code 
(DC) 5017.  DC 5017 instructs the rater to evaluate gout under DC 
5002.  Under this code section, a 100 percent rating is warranted 
where there are constitutional manifestations associated with 
active joint involvement, totally incapacitating.  A 60 percent 
rating is warranted where there is less than criteria for 100 % 
but with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbation occurring 4 or 
more times a year or a lesser number over prolonged periods.  
38 C.F.R. § 4.70a, Diagnostic Code 5002.  

According to the most recent VA examination in June 2010, the 
Veteran experiences six to seven "exacerbations" of gout per 
year, with severe chronic pain in both feet which causes complete 
loss of motion of all toes.  He does not have any associated 
weight loss, anemia, kidney condition or other systemic 
manifestations of inflammatory arthritis.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim. 38 C.F.R. § 3.159(c)(4)(i) (2010). 

Again, according to the VA examiner in June 2010, the Veteran has 
six to seven exacerbations per year.  However, it is unclear 
whether such exacerbations are "severely incapacitating" (as 
required for a 60 percent rating), or whether there are 
constitutional manifestations associated with active joint 
involvement which are "totally incapacitating" (as required for 
a 100 percent rating) under 38 C.F.R. § 4.70a, Diagnostic Code 
5002.  These questions should be addressed by the VA examiner 
upon remand.

Finally, it appears that the Veteran was granted an increased 
evaluation (from 10 percent to 20 percent under DC 5284) for his 
service-connected metatarsalgia, left and right foot, in July 
2009.  These disabilities have been identified as residuals for 
the service-connected gout.  See VA Examination, June 2010.  
However, the rating decision implementing these increases is not 
currently associated with the claims file; this should be 
accomplished upon remand.  

Accordingly, the case is REMANDED for the following action:


1. Obtain the Veteran's SSA/SSI records, 
including any medical records considered in 
determining his potential entitlement to 
benefits from that agency.

2. The RO should send the Veteran a duty-to-
assist letter on the issue of entitlement to 
a total rating based on unemployability due 
to service-connected disability.

3. The RO should associate the July 2009 
rating decision, which granted an increased 
evaluation (from 10 percent to 20 percent 
under DC 5284) for service-connected 
metatarsalgia, left and right foot, with the 
claims file.  

4. Following completion of paragraphs 1 
through 3 above, schedule the Veteran for 
appropriate VA examination(s) to evaluate the 
current severity of his gout and other 
service-connected disabilities.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to the 
examiner(s) designated to examine the 
Veteran, and the examination report(s) should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests deemed necessary and 
studies should be accomplished (with all 
findings made available to the examiner(s) 
prior to the completion of his or her 
report(s)), and all clinical findings should 
be reported in detail.

The examiner(s) should also provide an 
opinion as to the impact of the Veteran's 
service-connected gout and other service- 
connected disabilities-  chronic GERD, 
cervical spine disability, lumbar spine 
disability, left foot metatarsalgia, right 
foot metatarsalgia, left upper extremity 
radiculopathy, Reiter's syndrome, right elbow 
tendonitis, fracture of left small toe, 
sinusitis/allergic rhinitis, and TMJ -on his 
occupational and social functioning and 
whether his service-connected gout alone, or 
in conjunction with his other service- 
connected disabilities, at least as likely as 
not (50 percent or greater probability), 
prevents him from securing and following 
substantially gainful employment.  

With respect to his gout involving the 
feet/toes, the examiner should note if the 
current exacerbations, occurring six to seven 
times per year, are severely incapacitating, 
or if the symptom combinations are productive 
of constitutional manifestations associated 
with active joint involvement which are 
totally incapacitating.  The examiner should 
refer to 38 C.F.R. § 4.71a, DC 5002.  

Each examiner is reminded that the Veteran's 
age and nonservice- connected disabilities 
are not to be considered in reaching this 
determination.  

The examiner(s) should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in a 
printed report(s).

5. Then readjudicate the appeal.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, he should be 
provided with an appropriate Supplemental 
Statement of the Case, and should be given an 
opportunity to respond.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



